[PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT



                                          No. 95-4748


                              D. C. Docket No. 93-8500-CIV-KLR


RITA STROCHAK,

                                                                              Plaintiff-Appellant,

                                             versus

FEDERAL INSURANCE COMPANY, a New Jersey
Corporation,

                                                                             Defendant-Appellee,

KEEVILY, SPERO-WHITELAW, INC.,

                                                                                       Defendant.


                          Appeal from the United States District Court
                              for the Southern District of Florida


                                        (April 13, 1998)

Before BARKETT, Circuit Judge, KRAVITCH, Senior Circuit Judge, and HARRIS*, Senior
District Judge.

________________________
*Honorable Stanley S. Harris, Senior U.S. District Judge for the District of Columbia, sitting by
designation.


                                                1
BARKETT, Circuit Judge:

       Appellant Rita Strochak appeals the district court’s order granting summary judgment on

her contract claim for excess uninsured motorist coverage based on Florida Statute § 627.727(2)

(1996) in favor of Appellee Federal Insurance Company (FIC). Strochak alleged that FIC’s

failure to offer uninsured motorist coverage for her 1984 Lincoln violated § 627.727(2).

Although the 1984 Lincoln was not registered or principally garaged in Florida in 1985 when her

husband, Donald Strochak, took out the insurance policy with FIC, Strochak argued that when

she registered and principally garaged the 1984 Lincoln in Florida, FIC had a duty to offer her

uninsured motorist coverage under § 627.727(2). In our initial decision in this case, we

concluded that this dispositive question of Florida law was not dictated by the clear and

controlling precedent of the Florida Supreme Court. Accordingly, we certified the follwing

question to the Florida Supreme Court:

               WHETHER AN EXCESS CARRIER HAS A DUTY TO MAKE
               AVAILABLE THE UNINSURED MOTORISTS COVERAGE
               REQUIRED BY FLORIDA STATUTE § 627.727(2) TO AN
               INSURED UNDER AN EXISTING POLICY ON VEHICLES
               WHICH HAD NEVER BEEN REGISTERED OR PRINCIPALLY
               GARAGED IN FLORIDA WHENEVER ANY VEHICLE,
               COVERED OR SUBSEQUENTLY ADDED, FIRST BECOMES
               REGISTERED OR PRINCIPALLY GARAGED IN FLORIDA.


Strochak v. Federal Ins. Co., 109 F.3d 717, 720-21 (11th Cir. 1997).

       The Florida Supreme Court answered the certified question in the affirmative. Strochak

v. Federal Ins. Co., No. 90, 298 (Fla. March. 19, 1998). Based on this opinion, we REVERSE

the district court’s grant of summary judgment to FIC and REMAND this case to the district

court for proceedings consistent with the opinion of the Florida Supreme Court.


                                                2
3